—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered June 19, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second and third degrees, and sentencing him to concurrent terms of 5 years to life and 3 to 9 years, respectively, unanimously affirmed.
Contrary to defendant’s argument, the verdict convicting him of second-degree sale was based on legally sufficient evidence and was not against the weight of the evidence. The weight of the cocaine that defendant agreed to sell to the undercover officer was independently shown to be at least one-half ounce (see, People v George, 67 NY2d 817; People v Alvarado, 228 AD2d 168, lv denied 88 NY2d 980). There was ample evidence warranting a reasonable inference that the combined weight of the recovered and non-recovered drugs far exceeded the statutory threshold.
Defendant was properly tried in absentia after he absconded during trial. The court made a sufficient inquiry into his whereabouts and appropriate factual findings as to his deliberate absence (see, People v Brooks, 75 NY2d 898). Concur—Nardelli, J. P., Tom, Lerner, Rubin and Saxe, JJ.